Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Dennis F. Bender, A.J.], entered July 23, 2010) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot {see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present — Centra, J.E, Bindley, Sconiers, Green and Gorski, JJ.